Exhibit 10.2























--------------------------------------------------------------------------------



COLLATERAL AGREEMENT
dated as of December 29, 2017,
by and among




AMERICAN WOODMARK CORPORATION,
and certain of its Subsidiaries,
as Grantors,
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


Table of Contents






 
 
 
 
Page


ARTICLE I
DEFINED TERMS
1


 
Section 1.1
 
Terms Defined in the Uniform Commercial Code
1


 
Section 1.2
 
Definitions
1


 
Section 1.3
 
Other Definitional Provisions
5


ARTICLE II
SECURITY INTEREST
5


 
Section 2.1
 
Grant of Security Interest
5


 
Section 2.2
 
Partnership/LLC Interests
7


 
Section 2.3
 
Grantors Remain Liable
8


 
Section 2.4
 
Security Interest Absolute
8


ARTICLE III
REPRESENTATIONS AND WARRANTIES
9


 
Section 3.1
 
Organization; Power; Qualification
9


 
Section 3.2
 
Authorization of Agreement; Compliance with Laws; Non Contravention;
Governmental Approvals
10


 
Section 3.3
 
[Reserved.]
10


 
Section 3.4
 
Perfected First Priority Liens
10


 
Section 3.5
 
Title, No Other Liens; Conduct of Business
11


 
Section 3.6
 
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information
11


 
Section 3.7
 
Accounts; Receivables
12


 
Section 3.8
 
Chattel Paper
12


 
Section 3.9
 
Commercial Tort Claims
12


 
Section 3.10
 
[Reserved.]
12


 
Section 3.11
 
Intellectual Property
12


 
Section 3.12
 
Inventory
12


 
Section 3.13
 
Investment Property; Partnership/LLC Interests
12


 
Section 3.14
 
Instruments
13


 
Section 3.15
 
Government Contracts
13


 
Section 3.16
 
Various Asset Types
13


ARTICLE IV
COVENANTS
13


 
Section 4.1
 
Maintenance of Perfected Security Interest; Further Information
13


 
Section 4.2
 
Maintenance of Insurance
14


 
Section 4.3
 
Changes in Locations; Changes in Name or Structure
14


 
Section 4.4
 
Required Notifications
15


 
Section 4.5
 
Delivery Covenants
15


 
Section 4.6
 
Control Covenants; Covenants as to Third Parties
15


 
Section 4.7
 
Filing Covenants
16


 
Section 4.8
 
Accounts
17


 
Section 4.9
 
Intellectual Property
17


 
Section 4.10
 
Investment Property; Pledged Stock or other Pledged Collateral and
Partnership/LLC Interests
18


 
Section 4.11
 
Equipment
20


 
Section 4.12
 
Government Contracts
20





 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
 
Page


 
Section 4.13
 
Further Assurances
20


ARTICLE V
REMEDIAL PROVISIONS
20


 
Section 5.1
 
General Remedies
20


 
Section 5.2
 
Specific Remedies
21


 
Section 5.3
 
Registration Rights
23


 
Section 5.4
 
Application of Proceeds
24


 
Section 5.5
 
Waiver, Deficiency
24


 
Section 5.6
 
Grant of License To Use Intellectual Property
24


ARTICLE VI
THE ADMINISTRATIVE AGENT
25


 
Section 6.1
 
Appointment of Administrative Agent as Attorney-In-Fact
25


 
Section 6.2
 
Duty of Administrative Agent
26


 
Section 6.3
 
Authority of Administrative Agent
27


ARTICLE VII
MISCELLANEOUS
27


 
Section 7.1
 
Notices
27


 
Section 7.2
 
Amendments, Waivers and Consents
27


 
Section 7.3
 
Expenses, Indemnification, Waiver of Consequential Damages, etc
27


 
Section 7.4
 
Right of Setoff
28


 
Section 7.5
 
Governing Law; Jurisdiction; Venue; Service of Process
28


 
Section 7.6
 
Waiver of Jury Trial
29


 
Section 7.7
 
Injunctive Relief
29


 
Section 7.8
 
No Waiver By Course of Conduct; Cumulative Remedies
29


 
Section 7.9
 
Successors and Assigns
30


 
Section 7.10
 
Survival of Indemnities
30


 
Section 7.11
 
Severability of Provisions
30


 
Section 7.12
 
Counterparts
30


 
Section 7.13
 
Integration
30


 
Section 7.14
 
Advice of Counsel; No Strict Construction
30


 
Section 7.15
 
Acknowledgements
30


 
Section 7.16
 
Releases
31


 
Section 7.17
 
Additional Grantors
31


 
Section 7.18
 
All Powers Coupled With Interest
31


 
Section 7.19
 
Secured Parties
32







 
ii
 




--------------------------------------------------------------------------------






SCHEDULES:


Schedule 3.6
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.9
Commercial Tort Claims

Schedule 3.11
Intellectual Property

Schedule 3.13
Investment Property; Pledged Stock and other Pledged Collateral and
Partnership/LLC Interests

Schedule 3.14
Instruments

Schedule 3.15    Government Contracts










 
iii
 




--------------------------------------------------------------------------------






COLLATERAL AGREEMENT (this “Agreement”), dated as of December 29, 2017, by and
among AMERICAN WOODMARK CORPORATION, a Virginia corporation (the “Borrower”),
certain Subsidiaries of the Borrower as identified on the signature pages hereto
and any Additional Grantor (as defined below) who may become party to this
Agreement (such Subsidiaries and Additional Grantors, collectively with the
Borrower, the “Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.
STATEMENT OF PURPOSE
Pursuant to the Credit Agreement dated as of the date hereof by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.
Pursuant to the terms of the Subsidiary Guaranty Agreement of even date
herewith, certain Subsidiaries of the Borrower who are parties hereto have
guaranteed the payment and performance of the Secured Obligations.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1     Terms Defined in the Uniform Commercial Code.
(a)    Terms not otherwise defined herein have the respective meanings provided
in the Credit Agreement or in the UCC (as provided pursuant to Section 1.4 of
the Credit Agreement)
(b)    If any term used herein has a meaning assigned to it in the UCC and such
term is defined in Article 9 of the UCC differently than how such term is
defined in another Article of the UCC such term shall have the meaning assigned
thereto in Article 9 of the UCC.

SECTION 1.2     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Additional Grantor” means each Subsidiary of the Borrower that hereafter
becomes a Grantor pursuant to Section 7.17 (as required pursuant to Section 8.14
of the Credit Agreement).
“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.
“Agreement” has the meaning assigned thereto in the Preamble to this Agreement.
“Agreement Date” means each of (a) the Closing Date, (b) each other date that
any Grantor first becomes a party to this Agreement and (c) each date on which a
certificate of a Responsible Officer of the Borrower is delivered pursuant to
Section 4.4(b).
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all regulations promulgated
thereunder.
“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.
“Collateral” has the meaning assigned thereto in Section 2.1.
“Collateral Account” has the meaning assigned thereto in Section 5.2.
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
“Controlled Depositary” has the meaning assigned thereto in 5.2.
“Copyright License” means any agreement now or hereafter in existence naming any
Grantor as licensor or licensee, including, without limitation, those listed in
Schedule 3.11, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing, (c)
all income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.
“Excess Collateral” has the meaning assigned thereto in Section 4.6.
“Excluded Property” has the meaning assigned thereto in Section 2.1.
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.
“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.
“Intellectual Property” means, collectively, all of the following of any
Grantor: (a) all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) inventions, concepts,
discoveries, improvements and ideas, know-how, show-how, technology, reports,
design information, confidential or proprietal technical and business
information, trade secrets, practices, specifications, test procedures,
maintenance manuals, research and development, (c) Patents and Patent Licenses,
Copyrights and Copyright Licenses, Trademarks and Trademark Licenses and (d)
other licenses to use any of the items described in the foregoing clauses (a),
(b), and (c).
“Issuer” means any issuer of any Investment Property, Pledged Stock or other
Pledged Collateral or Partnership/LLC Interests (including, without limitation,
any Issuer as defined in the UCC).
“New Market Funds” means, collectively, Enhanced Capital New Market Development
Fund 57, LLC and Enhanced Capital New Market Development Fund 78, LLC.
“NMTC Security Documents” means, collectively, (i) that certain Security
Agreement dated as of January 25, 2016 between the Borrower, as grantor, and the
New Market Funds and (ii) that certain Bank Account Pledge Agreement dated as of
January 25, 2016 between the Borrower, as pledgor, and the New Market Funds.
“Partnership/LLC Agreement” has the meaning assigned thereto in Section 2.2.
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company organized under the laws of any political subdivision
of the United States owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
“Patent License” means any agreement now or hereafter in existence providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.11.
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all inventions, all registrations and recordings thereof and all patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.11, (b) all reissues, extensions, continuations (in whole or in
part), divisionals, reexaminations, supplemental examinations, inter partes
reviews and renewals, adjustments or extensions of any of the foregoing, (c) all
income, royalties, damages or payments now or hereafter due and/or payable under
any of the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
“Pledged Collateral” means all Pledged Stock, including all stock (or
equivalent) certificates, options or rights of any nature whatsoever in respect
of the Pledged Stock that may be issued or granted to, or held by, any Grantor,
and all Instruments, Securities and other Investment Property owned by any
Grantor, whether or not physically delivered to the Administrative Agent
pursuant to this Agreement, in each case whether now owned or hereafter acquired
by such Grantor and any and all Proceeds thereof.
“Pledged Stock” means, with respect to any Grantor, the shares of Capital Stock
described in Schedule 3.13 as held by such Grantor, together with any other
shares of Capital Stock as are hereafter acquired by such Grantor.
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3.
“Securities Act” means the Securities Act of 1933, including all regulations
promulgated thereunder.
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.
“Specified Investment Property” means Investment Property with a value not in
excess of $1,000,000 at any time.
“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.11.
“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, designs
and general intangibles of like nature, all registrations and recordings
thereof, and all applications in connection therewith (other than each
application to register any trademark or service mark prior to the filing under
Applicable Law of a verified statement of use for such trademark or service
mark) anywhere in the world, including, without limitation, those listed on
Schedule 3.11, (b) all reissues, extensions, continuations (in whole or in part)
and renewals of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing, (d)
the right to sue for past, present or future infringements of any of the
foregoing and (e) all rights corresponding to any of the foregoing (including
the goodwill and all other assets, rights and interests that uniquely reflect or
embody such goodwill) throughout the world.
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under any
Applicable Law and which cannot be perfected under such Applicable Law unless
the applicable security interest is noted on the face of the applicable
certificate of title, and all tires and all other appurtenances to any of the
foregoing. For the avoidance of doubt, the term Vehicle shall exclude Vessels.
“Vessel” means any watercraft or artificial contrivance used, or capable of
being used, as a means of transportation on water (including any “documented
vessel” as defined in 46 U.S.C. Section 106) or similar asset that is covered by
a certificate of title under any Applicable Law and which cannot be perfected
solely by a financing statement filed pursuant to the UCC and is not a Vehicle.

SECTION 1.3     Other Definitional Provisions.
(a)    Terms defined in the Credit Agreement and not otherwise defined herein
shall have the meaning assigned thereto in the Credit Agreement.
(b)    The terms of Sections 1.2, 1.6 (and for the avoidance of doubt, each
reference herein to a Schedule to this Agreement shall be deemed to include all
amendments, restatements, supplements and other modifications either (i) updated
from time to time pursuant to Section 4.4, (ii) delivered by an additional
Grantor pursuant to Section 7.17 hereof and Section 8.14 of the Credit Agreement
or (iii) effective pursuant to Section 7.2), 1.7 and 12.15 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein;
provided that references therein to “Agreement” shall mean this Agreement.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

ARTICLE II    

SECURITY INTEREST

SECTION 2.1     Grant of Security Interest. Each Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in, all of such Grantor’s right,
title and interest in the following property and such Grantor’s power to
transfer rights in such property, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, or the power to transfer rights
therein, and wherever located or deemed located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
(a)    all Accounts;
(b)    all cash and currency;
(c)    all Chattel Paper;
(d)    all Commercial Tort Claims identified on Schedule 3.9 (as such schedule
shall be updated from time to time pursuant to Section 4.4);
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all Equipment;
(h)    all Fixtures;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property, Pledged Stock and other Pledged Collateral;
(n)    all Letter-of-Credit Rights;
(o)    all Vehicles;
(p)    all other Goods not otherwise described above;
(q)    all books and records pertaining to the Collateral; and
(r)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;
provided, that (i) any Security Interest on any Capital Stock or other ownership
interests issued by any Foreign Subsidiary that is entitled to vote in the
election of the board of directors (or equivalent governing body) of such
Foreign Subsidiary shall be limited to sixty-five percent (65%) of all issued
and outstanding shares of all classes of such Capital Stock or other ownership
interests of such Foreign Subsidiary (it being understood that this clause (i)
shall not limit the Security Interest on any Capital Stock or other ownership
interests issued by such Foreign Subsidiary that is not entitled to vote in the
election of the board of directors (or equivalent governing body) of such
Foreign Subsidiary and (ii) the Security Interests shall not extend to, and the
term “Collateral” shall not include any of the following (collectively, the
“Excluded Property”): (A) any obligation or property of any kind due from, owed
by or belonging to any Sanctioned Person, (B) any leasehold or other interest in
real property, (C) any rights under any lease, instrument, contract or agreement
of any Grantor to the extent that the granting of a security interest therein
would, under the express terms of such lease, instrument, contract or agreement,
(I) be prohibited or restricted or (II) result in a breach of the terms of,
constitute a default under or result in a termination of any such lease,
instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
Applicable Law (including the UCC), (y) with respect to any Government Contract,
such prohibition is conditioned solely upon compliance with the Assignment of
Claims Act (or analogous state Applicable Law) or (z) consent to such security
interest has been obtained from any applicable third party; provided that (1)
this clause (C) shall not affect, limit, restrict or impair the grant by any
Grantor of a Security Interest in any corresponding Account or any corresponding
money or other amounts due and payable to any Grantor or to become due and
payable to any Grantor under any such lease, instrument, contract or agreement
unless such security interest in such corresponding Account, money or other
amount due and payable is also specifically prohibited or restricted by the
terms of such lease, instrument, contract or other agreement or such security
interest in such corresponding Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under Applicable Law (including the
UCC), (y) with respect to any Account arising from a Government Contract, such
prohibition is conditioned solely upon compliance with the Assignment of Claims
Act (or analogous state Applicable Law) or (z) consent to such security interest
has been obtained from any applicable third party; and (2) the Security
Interests granted herein shall immediately and automatically attach to and the
term “Collateral” shall immediately and automatically include the rights under
any such lease, instrument, contract or agreement and in any corresponding
Account, money, or other amounts due and payable to any Grantor at such time as
such prohibition, restriction, event of default or termination right terminates
or is waived or consent to such security interest has been obtained from any
applicable third party, (D) any assets of any Grantor financed by purchase money
Indebtedness or Capital Leases permitted pursuant to Section 9.1(c) or (d) of
the Credit Agreement, but only to the extent that the documentation governing
such Indebtedness (or any Permitted Lien securing such Indebtedness) validly
prohibits, pursuant to a contractual requirement permitted by Section 9.9 of the
Credit Agreement, the creation by such Grantor of a security interest or Lien
thereon or requires the consent of any Person, other than a Grantor and its
Affiliates, as a condition to the creation of any other security interest or
Lien on such property or if such contract or other agreement would be breached
or give any party (other than a Grantor or an Affiliate of a Grantor) the right
to terminate it as a result of creation of such security interest or Lien, (E)
any United States federal “intent to use” trademark applications to the extent
that, and solely during the period that, the grant of a security interest
therein would impair the validity or enforceability or render void or result in
the cancellation of, any registration issued as a result of such “intent to use”
trademark application under Applicable Law; provided that upon the submission
and acceptance by the United States Patent and Trademark Office of an amendment
to allege or a verified statement of use pursuant to 15 U.S.C. Section 1060,
such “intent to use” trademark application shall constitute Collateral and (F)
any “Collateral” described in either of the NMTC Security Documents to the
extent securing the obligations under the NMTC Security Documents.
Notwithstanding the foregoing, the Excluded Property shall not include the
Proceeds, products, substitutions or replacements of any Excluded Property
(except to the extent that such Proceeds, products, substitutions or
replacements shall themselves constitute Excluded Property). In addition, to the
extent that any assets or property described under clause (C) above constitute
Excluded Property due to the failure of a Grantor to obtain consent to the
Security Interest in such asset or property, at the reasonable request of the
Administrative Agent such Grantor shall use its commercially reasonable efforts
to obtain such consent, and, upon obtaining such consent, such asset or property
shall cease to be an Excluded Property and shall be included in the Collateral.
In the event that any Excluded Property of a Grantor ceases to constitute
Excluded Property, then immediately upon such property ceasing to constitute
Excluded Property for any reason, the security interest described in this
Section 2.1 shall immediately attach and such property shall be deemed at all
times from and after the Agreement Date for such Grantor to constitute
Collateral with any further action hereunder.
Notwithstanding the foregoing, (i) the payment and performance of the Secured
Obligations shall not be secured by any Hedge Agreement between any Grantor and
any Secured Party and (ii) subject to Section 5.2(b)(v), this Agreement shall
not to be construed as an assignment of any Intellectual Property.

SECTION 2.2     Partnership/LLC Interests. Subject to Section 7.16, each limited
liability agreement, operating agreement, membership agreement, partnership
agreement or similar agreement relating to any Partnership/LLC Interests
included in the Collateral (a “Partnership/LLC Agreement”) shall be amended in a
manner satisfactory to the Administrative Agent to the extent necessary to
permit each member, manager and partner that is a Grantor to pledge all of the
Partnership/LLC Interests in which such Grantor has rights to, and grant and
collaterally assign to, the Secured Parties a lien and security interest in its
Partnership/LLC Interests in which such Grantor has rights without any further
consent, approval or action by any other party, including, without limitation,
any other party to any Partnership/LLC Agreement or otherwise, with the effect
that, upon the occurrence and during the continuance of an Event of Default, the
Secured Parties or their respective designees shall have the right (but not the
obligation) to be substituted for the applicable Grantor as a member, manager or
partner under the applicable Partnership/LLC Agreement and the Secured Parties
shall have all rights, powers and benefits of such Grantor as a member, manager
or partner, as applicable, under such Partnership/LLC Agreement (which for the
avoidance of doubt, shall include all voting and other rights and not merely the
rights of an economic interest holder).

SECTION 2.3     Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.

SECTION 2.4     Security Interest Absolute.
(a)    (a)    All rights of the Administrative Agent and the other Secured
Parties and the Liens and Security Interests hereunder, and all of the Secured
Obligations of the Grantors hereunder, shall be absolute and unconditional,
irrespective of, and unaffected by any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Secured Obligations, any impossibility in
the performance of the Secured Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by:
(i)    the genuineness, legality, validity, regularity, enforceability or any
future amendment or modification of, or change in, or supplement to, the Credit
Agreement, any other Loan Document, any Hedge Agreement, any Cash Management
Agreement or any other agreement, document or instrument to which the Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
is or may become a party (including any increase in the Secured Obligations
resulting from any extension of additional credit or otherwise);
(ii)    any extension or waiver of the time for performance by any Grantor or
any other Person of, or compliance with, any term, covenant or agreement on its
part to be performed or observed under a Loan Document, a Cash Management
Agreement or a Hedge Agreement, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
(iii)    the taking and holding of security or collateral for the payment of the
Secured Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Grantor or any other guarantor to the
Administrative Agent or the other Secured Parties;
(iv)    the release of anyone who may be liable in any manner for the payment of
any amounts owed by any Grantor to the Administrative Agent or any other Secured
Party;
(v)    any action under or in respect of the Credit Agreement, any other Loan
Document, any Cash Management Agreement or any Hedge Agreement in the exercise
of any remedy, power or privilege contained therein or available to any of them
at law, in equity or otherwise, or waiver or refraining from exercising any such
remedies, powers or privileges (including any manner of sale, disposition or any
application of any sums by whomever paid or however realized to any Secured
Obligations owing by any Grantor to the Administrative Agent or any other
Secured Party in such manner as the Administrative Agent or any other Secured
Party shall determine in its reasonable discretion);
(vi)    the absence of any action to enforce this Agreement, any other Loan
Document, any Cash Management Agreement or Hedge Agreement or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this Agreement, the Credit Agreement, any other Loan
Document, any Cash Management Agreement or Hedge Agreement;
(vii)    the existence, value or condition of, or failure to perfect its Lien
against, any Collateral or any other security for or guaranty of the Secured
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);
(viii)    any default, failure or delay, willful or otherwise, in the
performance of any of the Secured Obligations; and
(ix)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
(b)    Each Grantor represents, warrants and agrees that the Secured Obligations
and its obligations under this Agreement and the other Loan Documents to which
it is a party are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the other Secured Parties or any other Grantor whether now
existing or which may arise in the future.
(c)    Each Grantor hereby agrees and acknowledges that the Secured Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Agreement, and all dealings among any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Agreement.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with, as applicable, the Borrower or another Credit
Party (as the case may be), each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

SECTION 3.1     Organization; Power; Qualification. Such Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified, authorized to do business in
each jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization, except in jurisdictions
where the failure to be so qualified, authorized or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.2     Authorization of Agreement; Compliance with Laws; Non
Contravention; Governmental Approvals. Such Grantor has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement. This Agreement has
been duly executed and delivered by the duly authorized officers of such Grantor
and this Agreement constitutes the legal, valid and binding obligation of such
Grantor, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies. The execution, delivery and performance by the Grantors of this
Agreement and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of, or constitute
a default under, the articles of incorporation, bylaws or other organizational
documents of any Grantor, (c) conflict with, result in a breach of, or
constitute a default under, any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien, upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.

SECTION 3.3     [Reserved.]

SECTION 3.4     Perfected First Priority Liens. Each financing statement naming
any Grantor as a debtor and the Administrative Agent as secured party is in
appropriate form for filing in the appropriate offices of the states specified
on Schedule 3.6 (as such schedule shall be updated from time to time pursuant to
Section 4.3) and contains an adequate description of the Collateral for purposes
of perfecting a security interest in such Collateral to the extent that a
security interest therein may be perfected by filing pursuant to the UCC. The
Security Interests granted pursuant to this Agreement constitute valid and
enforceable security interests in all of the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for the Secured Obligations. When the aforementioned financing
statements shall have been filed in the offices specified in Schedule 3.6, the
Security Interest will constitute a fully perfected security interest in all
right, title and interest of the applicable Grantor named as debtor in such
financing statement in the Collateral described therein, and the power to
transfer rights in such Collateral, in each case to the extent that a security
interest therein may be perfected by filing pursuant to the UCC prior and
superior to all other Liens and rights of others therein, except for Permitted
Liens. When the applicable Grantor shall have delivered any Instruments,
Tangible Chattel Paper, money or certificated Securities (including the Pledged
Stock and other Pledged Collateral constituting Instruments, Tangible Chattel
Paper, money or certificated Securities) (together with an Effective Endorsement
and Assignment in the case of Instruments and certificated Securities) to the
Administrative Agent, the Security Interest will constitute a perfected security
interest in all right, title and interest of the applicable Grantor in such
Instruments, Tangible Chattel Paper, money or certificated Securities, and the
power to transfer rights such Instruments, Tangible Chattel Paper, money or
certificated Securities, prior and superior to all other Liens and rights of
others therein and subject to no adverse claims. When the applicable Grantor
shall take the actions required under this Agreement with respect to any
Collateral that is not of a type referred to in the preceding four (4)
sentences, the Security Interest will constitute a perfected security interest
in all right, title and interest of the applicable Grantor in such Collateral,
and the power to transfer rights in such Collateral, in each case prior and
superior to all other Liens and rights of others therein, except for Permitted
Liens.

SECTION 3.5     Title, No Other Liens; Conduct of Business. Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Permitted Liens. No Grantor has
Authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens. Except to the extent
permitted by Section 4.6, no Collateral is in the possession of, or subject to
Control by, any Person asserting any claim thereto or security interest therein,
except that (a) the Administrative Agent, or its designee, may have possession
or Control as contemplated hereby and (b) a depositary bank may, to the extent
constituting a Permitted Lien, have Control of a Deposit Account owned by a
Grantor at such depositary bank. Each Grantor has at all times operated its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.

SECTION 3.6     State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
(a)    The exact legal name of such Grantor (and each other legal name such
Grantor has had in the past five years, together with the date of the relevant
change) is set forth on Schedule 3.6 (as such schedule shall be updated from
time to time pursuant to Section 4.3).
(b)    Such Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.6 under such Grantor’s name (as such schedule
shall be updated from time to time pursuant to Section 4.3) and such Grantor (i)
as of its Agreement Date, has not changed its legal identity or corporate
structure in any way within the past five years and (ii) is not a Transmitting
Utility. Changes in legal identity or corporate structure would include mergers,
consolidations and acquisitions of all or substantially all of the assets of (or
all or substantially all of the assets constituting a business unit, division,
product line or line of business of) another Person or other acquisitions of
material assets outside the ordinary course of business, as well as any change
in the form or jurisdiction of organization or formation. With respect to any
such change that has occurred within the past five years, set forth on Schedule
3.6 is the information required by clauses (i) and (ii) of Section 3.6(a) above
as to each acquiree, constituent or seller party to such merger, consolidation
or acquisition (each, a “Predecessor Entity”). The taxpayer identification
number and, to the extent applicable, Registered Organization number of such
Grantor is set forth on Schedule 3.6 under such Grantor’s name (as such schedule
shall be updated from time to time pursuant to Section 4.3).
(c)    All Collateral consisting of Inventory, Equipment and Fixtures (whether
now owned or hereafter acquired) is (or will be) located at the locations
specified on Schedule 3.6, except as otherwise permitted hereunder.
(d)    The mailing address, principal place of business, chief executive office
and office where such Grantor keeps (and where each Predecessor Entity kept) its
books and records relating to the Accounts, Documents, General Intangibles,
Instruments and Investment Property in which it has any interest is located at
the locations specified on Schedule 3.6 under such Grantor’s (or Predecessor
Entity’s) name (as such schedule shall be updated from time to time pursuant to
Section 4.3). As of each Agreement Date, no Grantor has (or Predecessor Entity
had) any other places of business except those separately set forth on Schedule
3.6 under such Grantor’s (or Predecessor Entity’s) name (as such schedule shall
be updated from time to time pursuant to Section 4.3).

SECTION 3.7     Accounts; Receivables. Each existing Account constitutes, and
each hereafter arising Account will, when such Account arises, constitute, the
legally valid and binding obligation of the Account Debtor, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to materially adversely affect the value or collectability of the
Accounts included in the Collateral, taken as a whole. No Account Debtor has any
defense, set-off, claim or counterclaim against any Grantor that can be asserted
against the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent’s rights in the Accounts included in the Collateral, or
otherwise, except for defenses, setoffs, claims or counterclaims that could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the Accounts included in the
Collateral, taken as a whole. None of the Grantors’ accounts receivables are,
nor will any hereafter arising account receivable be, evidenced by a promissory
note or other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof (except as otherwise
permitted hereunder).

SECTION 3.8     Chattel Paper. As of each Agreement Date, no Grantor holds any
Chattel Paper in the ordinary course of its business.

SECTION 3.9     Commercial Tort Claims. As of each Agreement Date, all
Commercial Tort Claims owned by any Grantor are listed on Schedule 3.9 (as such
schedule shall be updated from time to time pursuant to Section 4.4).

SECTION 3.10     [Reserved.]

SECTION 3.11     Intellectual Property.
(a)    As of each Agreement Date, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name are listed on
Schedule 3.11 (as such schedule shall be updated from time to time pursuant to
Section 4.9(c)).
(b)    Except as set forth in Schedule 3.11 on each Agreement Date (as such
schedule shall be updated from time to time pursuant to Section 4.9(c)), none of
the Intellectual Property owned by any Grantor is the subject of any licensing
or franchise agreement pursuant to which such Grantor is the licensor or
franchisor that restricts such Grantor in conducting its business in any respect
material to the business of the Borrower and its Subsidiaries taken as a whole.

SECTION 3.12     Inventory. Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of such
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory in any respect material to the business
of the Borrower and its Subsidiaries taken as a whole.

SECTION 3.13     Investment Property; Partnership/LLC Interests.
(a)    As of each Agreement Date, all Investment Property, Pledged Stock and
other Pledged Collateral (other than any Instruments) and all Partnership/LLC
Interests owned by any Grantor are listed on Schedule 3.13 (as such schedule
shall be updated from time to time pursuant to Section 4.3 or Section 4.4).
(b)    All Investment Property, Pledged Stock and other Pledged Collateral and
all Partnership/LLC Interests issued by any Issuer to any Grantor and included
in the Collateral (i) have been duly and validly issued and, if applicable, are
fully paid and nonassessable, and (ii) are beneficially owned as of record by
such Grantor free and clear of all Liens (other than Permitted Liens).
(c)    None of the Partnership/LLC Interests (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.
(d)    No consent, approval or action by any other party, including, without
limitation, any other party to the Partnership/LLC Agreement included in the
Collateral or otherwise, shall be necessary to permit the Secured Parties to be
substituted as a member, manager or partner thereunder and to receive the
benefits of all rights of a member, manager or partner thereunder (including,
without limitation, all voting rights and rights of an economic interest holder)
in the exercise of their rights and remedies hereunder except for consents,
approvals or actions that have been obtained, or taken, and are in full force
and effect.

SECTION 3.14     Instruments.
Except as set forth on Schedule 3.14, as of each Agreement Date, no Grantor
holds any Instrument or is named a payee of any promissory note or other
evidence of indebtedness in either case, having a face amount in excess of
$1,000,000.

SECTION 3.15     Government Contracts. Except as set forth on Schedule 3.15, as
of each Agreement Date, no Grantor is party to any contract with a Governmental
Authority under which such Governmental Authority, as Account Debtor, owes a
monetary obligation to any Grantor under any Account.

SECTION 3.16     Various Asset Types. None of the Collateral constitutes, or is
the proceeds of, (a) an aircraft, airframe, aircraft engine or related property,
(b) an aircraft leasehold interest, (c) Consumer Goods, (d) As-Extracted
Collateral, (e) Farm Products, (f) a Manufactured Home, (g) standing timber or
timber to be cut, (h) Vessels, (i) railroad cars, locomotives, other rolling
stock, accessories used on such railroad cars, locomotives or other rolling
stock (such as superstructures and racks) or other assets of the type that would
be subject to the filing requirements of 49 U.S.C. Section 11301 or (j) any
other interest in or to any of the foregoing.

ARTICLE IV    

COVENANTS
Until the Obligations (other than contingent indemnity obligations not yet due)
shall have been paid in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 7.2, each
Grantor covenants and agrees that:

SECTION 4.1     Maintenance of Perfected Security Interest; Further Information.
(a)    Such Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and shall defend such Security Interest against the claims and
demands of all Persons whomsoever (other than the holders of Permitted Liens).
(b)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. Such
Grantor will furnish to the Administrative Agent upon the reasonable request of
the Administrative Agent, from time to time, statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent or such Lender
may reasonably request, all in reasonable detail.
(c)    Such Grantor agrees to be bound by the provisions of Sections 5.11, 8.4,
8.5, 8.7, 8.8, 8.9, 8.17 and 12.23 of the Credit Agreement with the same force
and effect, and to the same extent, as if such Grantor were a party to the
Credit Agreement.
(d)    Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.

SECTION 4.2     Maintenance of Insurance. Such Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 8.6 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and its designees) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 8.6 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable upon
demand by the Grantors to the Administrative Agent and shall be additional
Secured Obligations secured hereby.

SECTION 4.3     Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon thirty (30) days’ prior written notice to the Administrative
Agent (which time period may be reduced by the Administrative Agent in its sole
discretion) and delivery to the Administrative Agent of (a) all additional
financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and (b) a written supplement to the Schedules of this
Agreement:
(i)    [reserved];
(ii)    [reserved];
(iii)    change its jurisdiction of organization or the location of its chief
executive office or principal place of business (or the location where any
Grantor maintains its books and records relating to Accounts, Documents, General
Intangibles, Instruments and Investment Property in which it has any interest)
from that identified on Schedule 3.6; or
(iv)    change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become seriously misleading under the UCC.

SECTION 4.4     Required Notifications.
(a)    Such Grantor shall promptly (i) notify the Administrative Agent, in
writing, of: (A) any Lien (other than the Security Interests or Permitted Liens)
on any of the Collateral that would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (B) the
occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
Security Interests (including any damage, destruction or condemnation thereof),
(C) any Collateral which, to the knowledge of such Grantor, constitutes a
Government Contract, and (D) the acquisition or ownership by such Grantor of any
Commercial Tort Claim and (ii) solely in the case of an event described in
clause (D) of clause (i) of this subsection, deliver to the Administrative Agent
a written supplement to Schedules of this Agreement.
(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 8.1(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower certifying that all UCC
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and registrations, containing a description of the Collateral have
been filed of record in each governmental, municipal or other appropriate office
in each jurisdiction identified pursuant to Section 4.1 to the extent necessary
to protect and perfect the Security Interest for a period of not less than
eighteen (18) months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period) and
setting forth the information required pursuant to the Schedules hereto or
confirming that there has been no change in such information since the then most
recent Agreement Date.

SECTION 4.5     Delivery Covenants. Such Grantor will, on or prior to each
Agreement Date (or such later date as may be approved by the Administrative
Agent), deliver and pledge to the Administrative Agent, for the benefit of the
Secured Parties, all (a) certificated Securities (other than those certificated
Securities evidencing Specified Investment Property) representing or evidencing
Pledged Stock or other Pledged Collateral (other than Instruments), (b)
Partnership/LLC Interests evidenced by a certificate (if any in light of the
requirements of Section 3.13(c)(ii)), (c) negotiable Documents, (d) Instruments
having a face amount in excess of $1,000,000, (e) Tangible Chattel Paper owned
or held by such Grantor, in each case, together with an Effective Endorsement
and Assignment and (f) Supporting Obligations, as applicable, unless, in each
case, such delivery and pledge has been waived in writing by the Administrative
Agent.

SECTION 4.6     Control Covenants; Covenants as to Third Parties.
(a)    [Reserved.]
(b)    Upon the request of the Administrative Agent, such Grantor will take such
actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights and Electronic Chattel Paper owned or held by such
Grantor and included in the Collateral, including, without limitation, with
respect to any such Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the Record(s) pertaining to the single
authoritative copy thereof.
(c)    Each Grantor shall remain at all times in possession or control of the
Collateral owned by it, except that unless and until the Administrative Agent
shall notify the Grantors that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), the Grantors
may use and dispose of the Collateral in any lawful manner not inconsistent with
the provisions of this Agreement, the Credit Agreement or any other Loan
Document. If any Collateral with an aggregate value in excess of $3,000,000 is
at any time in the possession or control of any single consignee, warehouseman,
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business or Collateral between locations of a Grantor),
processor, or any other third party, such Grantor shall notify in writing such
Person of the Security Interests created hereby, shall use its commercially
reasonable efforts to obtain such Person’s acknowledgment in writing to hold all
such Collateral for the benefit of the Administrative Agent subject to the
Administrative Agent’s instructions, and shall cause such Person to issue and
deliver to the Administrative Agent warehouse receipts, bills of lading or any
similar documents relating to such Collateral, together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Administrative Agent,
in its sole discretion, may require such Collateral to be moved to another
location specified thereby; provided, that each Grantor shall have not less than
180 days following its Agreement Date to obtain such Person’s acknowledgment
before the Administrative Agent may require the Collateral to be so moved. For
the avoidance of doubt, for purposes of this Section 4.6, any Grantor will be
deemed in possession or control of any Collateral located at any owned or leased
real property.
(d)    Such Grantor shall perfect and protect such Grantor’s ownership interests
in all Inventory with a value in excess of $3,000,000 stored with a single
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required by the
UCC to notify any prior creditors of the consignee of the consignment
arrangement, and taking such other actions as may be appropriate to perfect and
protect such Grantor’s interests in such inventory as a first priority purchase
money security interest under Section 2-326, Section 9-103, Section 9-324 and
Section 9-505 of the UCC or otherwise. All such financing statements filed
pursuant to this Section 4.6(d) shall be assigned to the Administrative Agent,
for the benefit of the Secured Parties.

SECTION 4.7     Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, such Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Such Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by the Administrative Agent prior to
the date of this Agreement.

SECTION 4.8     Accounts.
(a)    Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) amend, supplement, modify, extend, compromise,
settle, credit or discount any Account or (ii) release, wholly or partially, any
Account Debtor, except where such extension, compromise, settlement, release,
credit, discount, amendment, supplement or modification could not reasonably be
expected, either individually or in the aggregate, to have a material adverse
effect on the value of the Accounts of all Grantors, taken as a whole.
(b)    Such Grantor will deliver to the Administrative Agent a copy of any
material demand, notice or document received by it that reasonably questions or
calls into doubt the validity or enforceability or the value of any material
Account.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts.

SECTION 4.9     Intellectual Property.
(a)    Except as could not reasonably be expected to have a material adverse
effect on the value of the Intellectual Property of all Grantors, taken as a
whole, such Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain the quality of products and services
offered under such Trademark at a level substantially consistent with the
quality of such products and services as of the date hereof and display such
Trademark, if registered, with notice of Federal or foreign registration to the
extent necessary and sufficient to establish and preserve its maximum rights
under Applicable Law, (iii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark could reasonably be expected to become invalidated or impaired in any
way, (iv) will not knowingly use or knowingly permit the use of such Trademark
in violation of any third-party rights, (v) will not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, (vi) will
not do any act, or knowingly omit to do any act, whereby any issued Patent owned
by such Grantor would reasonably be expected to become forfeited, abandoned or
dedicated to the public, (vii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
registered Copyright owned by such Grantor or Copyright for which an application
is pending (owned by such Grantor) could reasonably be expected to become
invalidated or otherwise impaired, (viii) will not (either itself or through
licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain and (ix) will, for each work covered by a Copyright
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, use commercially reasonable efforts to continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under applicable copyright laws.
(b)    Such Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor (relative to the Intellectual Property of all the Grantors, taken as a
whole) may become lost, forfeited, abandoned or dedicated to the public, or of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same.
(c)    Each Grantor will take all necessary steps that are consistent with its
current practice (i) in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States of America or in any other country or
any political subdivision thereof, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancelation proceedings against third parties.
Whenever any Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent on or prior to the next Agreement Date occurring not less
than five (5) Business Days after such filing occurs and provide the
Administrative Agent with a written supplement to Schedule 3.11 of this
Agreement. Upon request of the Administrative Agent, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Administrative Agent may reasonably request to evidence the
security interest of the Secured Parties in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.
(d)    Such Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
(e)    In the event that any material Intellectual Property owned by a Grantor
is infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation.
(f)    Upon the occurrence and during the continuance of an Event of Default,
each Grantor shall, upon request of the Administrative Agent, use its best
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License under which such Grantor
is a licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Administrative Agent or its designee.

SECTION 4.10     Investment Property; Pledged Stock or other Pledged Collateral
and Partnership/LLC Interests
(a)    Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties,
or (ii) enter into any agreement or undertaking restricting the right or ability
of such Grantor or the Administrative Agent to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever.
(b)    If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.
(c)    The Administrative Agent, on behalf of the Secured Parties, shall hold
certificated Pledged Collateral required to be delivered to the Administrative
Agent under Section 4.5 in the name of the applicable Grantor, endorsed or
assigned in blank, but at any time when an Event of Default exists and is
continuing and upon at least three Business Days’ prior written notice to the
Borrower, the Administrative Agent shall have the right (in its sole and
absolute discretion) to hold the Pledged Collateral in its own name as pledgee,
or in the name of its nominee (as pledgee or as sub-agent). At any time when an
Event of Default exists, the Administrative Agent shall have the right to
exchange the certificates representing Pledged Collateral for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
(d)    It is agreed that:
(i)    without in any way limiting the foregoing and subject to clause (ii)
below, each Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral for any purpose that does not violate
this Agreement, the Credit Agreement or any other Loan Document;
(ii)    each Grantor will permit the Administrative Agent or its nominee at any
time when an Event of Default exists and is continuing to exercise the rights
and remedies provided under Section 5.2(b)(iv) (subject to the notice
requirements set forth therein and Applicable Law); and
(iii)    subject to Section 5.2(b)(iv), each Grantor shall be entitled to
receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral;
provided that any non-cash dividends or other distributions that would
constitute Pledged Collateral, whether resulting from a subdivision, combination
or reclassification of the outstanding Capital Stock of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
amalgamation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall, to the extent constituting Collateral, be and
become part of the Pledged Collateral, and, if received by any Grantor, shall be
delivered to the Administrative Agent as and to the extent required by
Section 4.5 above.
(e)    So long as no Event of Default then exists, the Administrative Agent
shall promptly deliver to the applicable Grantor (without recourse and without
any representation or warranty) any Pledged Collateral in its possession if
requested to be delivered to the issuer or holder thereof in connection with any
action or transaction that is permitted or not restricted by the Credit
Agreement in accordance with Article IX of the Credit Agreement.

SECTION 4.11     Equipment. Such Grantor will maintain each item of Equipment in
good working order and condition (reasonable wear and tear and obsolescence
excepted).

SECTION 4.12     Government Contracts. Such Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as Account
Debtor, owes a monetary obligation to any Grantor under any Account in an amount
in excess of $1,000,000.

SECTION 4.13     Further Assurances. Without limiting the obligations of any
Grantor under Section 4.1(c), upon the request of the Administrative Agent and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (a) the
assignment of any Material Contract, (b) with respect to Government Contracts,
assignment agreements and notices of assignment, in form and substance
satisfactory to the Administrative Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (or
analogous state Applicable Law) and acknowledged in writing by the appropriate
Governmental Authority, and (c) all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.

ARTICLE V    

REMEDIAL PROVISIONS

SECTION 5.1     General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate, take possession of, remove and realize upon the Collateral, or any
part thereof (and in connection therewith, may, without liability, trespass to
enter any premises where Collateral may be located for purposes of taking
possession of or removing such Collateral), and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or any other Secured Party
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent may disclaim all
warranties in connection with any sale or other disposition of the Collateral,
including, without limitation, all warranties of title, possession, quiet
enjoyment and the like. The Administrative Agent or any other Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages, or demands result
solely from the gross negligence or willful misconduct of the Administrative
Agent or any other Secured Party, in each case against whom such claim is
asserted. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition. At any such
sale, the Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent on behalf of the
Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 5.1 shall be
deemed to conform to commercially reasonable standards as provided in Section 9
610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.2     Specific Remedies.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.
(b)    Upon the occurrence and during the continuance of an Event of Default:
(i)    the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a Security Interest that such
Accounts and the Material Contracts have been assigned to the Administrative
Agent, for the benefit of the Secured Parties;
(ii)    upon the request of the Administrative Agent, each Grantor shall forward
to the Administrative Agent, on the last Business Day of each week, deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;
(iii)    upon the request of the Administrative Agent, whenever any Grantor
shall receive any cash, money, checks or any other similar items of payment
relating to any Collateral (including any Proceeds of any Collateral), subject
to the terms of any Permitted Liens, such Grantor agrees that it will, within
one (1) Business Day of such receipt, deposit all such items of payment into a
cash collateral account at the Administrative Agent (the “Collateral Account”)
at a depositary bank executing and delivering a control agreement sufficient to
provide the Administrative Agent with Control of the Collateral Account (a
“Controlled Depositary”), and until such Grantor shall deposit such cash, money,
checks or any other similar items of payment in the Collateral Account at a
Controlled Depositary, such Grantor shall hold such cash, money, checks or any
other similar items of payment in trust for the Administrative Agent and the
other Secured Parties and as property of the Secured Parties, separate from the
other funds of such Grantor. All such Collateral and Proceeds of Collateral
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in the Collateral Account as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4;
(iv)    the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property, Pledged Stock or other Pledged Collateral or Partnership/LLC Interests
or other Proceeds paid in respect of any Investment Property, Pledged Stock or
other Pledged Collateral or Partnership/LLC Interests, and any or all of any
Investment Property, Pledged Stock or other Pledged Collateral or
Partnership/LLC Interests may, at the option of the Administrative Agent and the
other Secured Parties, be registered in the name of the Administrative Agent or
its nominee, and the Administrative Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property, Pledged Stock or other Pledged Collateral or any such Partnership/LLC
Interests at any meeting of shareholders, partners or members of the relevant
Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property, Pledged Stock or other Pledged Collateral or
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of such
Investment Property, Pledged Stock or other Pledged Collateral or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, Pledged Stock or other Pledged Collateral or
Partnership/LLC Interests, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property, Pledged Stock or other Pledged
Collateral or Partnership/LLC Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Pledged
Collateral and Partnership/LLC Interests to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (ii) except as
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to any Investment Property, Pledged Stock or other Pledged
Collateral or Partnership/LLC Interests directly to the Administrative Agent;
(v)    the Administrative Agent shall be entitled, with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Administrative Agent, or to license
or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then existing licensing arrangements
to the extent that waivers cannot be obtained); and
(vi)    the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.
(c)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and other
corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests.

SECTION 5.3     Registration Rights.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Pledged Collateral by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Collateral, including the Restricted
Securities Collateral valid and binding and in compliance with any and all other
Applicable Laws.

SECTION 5.4     Application of Proceeds. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply all or any part
of the Collateral or any Proceeds of the Collateral in payment in whole or in
part of the Secured Obligations (after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements) in accordance with Section 10.4 of the Credit Agreement. Only
after (i) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC and (ii) the payment in full of the Secured
Obligations and the termination of the Commitments, shall the Administrative
Agent account for the surplus, if any, to any Grantor, or to whomever may be
lawfully entitled to receive the same (if such Person is not a Grantor).

SECTION 5.5     Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

SECTION 5.6     Grant of License To Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, and, to the extent
permitted by applicable law, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property. Each Grantor further agrees to cooperate with the Administrative Agent
in any attempt to prosecute or maintain the Intellectual Property or sue for
infringement of the Intellectual Property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

ARTICLE VI    

THE ADMINISTRATIVE AGENT

SECTION 6.1     Appointment of Administrative Agent as Attorney-In-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Pledged Collateral, contact and enter into one or
more agreements with the Issuers of uncertificated securities that constitute
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral in accordance with the terms hereof;
(iii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
(iv)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(v)    execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(vi)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) license or assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Administrative Agent shall in its sole discretion determine; and (H)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ Security Interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).
(c)    The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Base Rate Loans which
are Revolving Credit Loans under the Credit Agreement, from the date of payment
by the Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

SECTION 6.2     Duty of Administrative Agent. The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of the Administrative Agent and
the other Secured Parties in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers. The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective Related Parties shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

SECTION 6.3     Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting from or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement to make any
inquiry respecting such authority.

ARTICLE VII    

MISCELLANEOUS

SECTION 7.1     Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrower set forth in Section
12.1 of the Credit Agreement.

SECTION 7.2     Amendments, Waivers and Consents. None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
Section 12.2 of the Credit Agreement.

SECTION 7.3     Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a)    The Grantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each other Secured Party to the extent
the Borrower would be required to do so pursuant to Section 12.3 of the Credit
Agreement.
(b)    The Grantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.
(c)    The Grantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrower would be required to do so pursuant to Section 12.3 of
the Credit Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, to
the fullest extent permitted by Applicable Law, each Grantor shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or
Letter-of-Credit or the use of the proceeds thereof.
(e)    No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
(f)    All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.
(g)    Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.

SECTION 7.4     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Grantor to the same extent a Lender could do so under Section 12.4 of the Credit
Agreement. The rights of each Secured Party and its respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party or its respective Affiliates may have.
Each Secured Party agrees to notify such Grantor and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 7.5     Governing Law; Jurisdiction; Venue; Service of Process.
(a)    Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.
(b)    Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether relating to this
Agreement or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York (except to the extent the
Administrative Agent or any Lender requires submission to any other jurisdiction
in connection with the exercise of any rights under this Agreement or the
enforcement of any judgment), and any appellate court from any thereof, and each
of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action, litigation or proceeding relating to this Agreement or
any other Loan Document against any Grantor or its properties in the courts of
any jurisdiction.
(c)    Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
(e)    Appointment of the Borrower as Agent for the Grantors. Each Grantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Agreement or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by each Grantor and its Subsidiaries.

SECTION 7.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.

SECTION 7.7     Injunctive Relief. Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

SECTION 7.8     No Waiver By Course of Conduct; Cumulative Remedies. The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent or any other Secured Party of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Default or Event of Default. A waiver by the Administrative Agent
or any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
No course of dealing between any Grantor, the Administrative Agent or any
Secured Party or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any other Loan
Document or to constitute a waiver of any Default or Event of Default.

SECTION 7.9     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).

SECTION 7.10     Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 7.11     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 7.12     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

SECTION 7.13     Integration. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.

SECTION 7.14     Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 7.15     Acknowledgements.
(a)    Each Grantor hereby acknowledges that:
(i)    it has received a copy of the Credit Agreement and has reviewed and
understands same;
(ii)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(iii)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.
(b)    Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.

SECTION 7.16     Releases.
(a)    Subject to Section 11.9 of the Credit Agreement, at such time as the
Secured Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall have been paid in
full in cash and the Commitments have been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.
(b)    Subject to Section 11.9 of the Credit Agreement, if any of the Collateral
shall be sold or otherwise disposed of by any Grantor in a transaction permitted
by the Loan Documents, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Liens created hereby on such Collateral. In the event that all the Capital
Stock of any Grantor that is a Subsidiary of the Borrower shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten (10) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and a description
of the sale or other disposition in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

SECTION 7.17     Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.14 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 7.18     All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) remain unpaid or unsatisfied, any of the Commitments remain in effect
or the Credit Facility has not been terminated.

SECTION 7.19     Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates and Related Parties shall be entitled to all of the rights,
benefits and immunities conferred under Article XI of the Credit Agreement.


[Signature Pages to Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


AMERICAN WOODMARK CORPORATION, as Grantor and Issuer




By:    /s/ S. Cary Dunston            
   Name:    S. Cary Dunston         
   Title:    President, Chief Executive Officer and_    
   Chairman of the Board
 
 
AMENDÉ CABINET CORPORATION, as Grantor




By:    /s/ M. Scott Culbreth            
   Name:    M. Scott Culbreth         
   Title:    President, Secretary and Chairman of the
    Board
 
 
COMPLETE KITCHENS LLC, as Grantor




By:    /s/ S. Cary Dunston               Name:    S. Cary Dunston         
   Title:    President            





[Signature Pages Continue]







--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    /s/ Dermaine Lewis            
Name:    Dermaine Lewis            
Title:    Senior Vice President            
 






































































